Appellant was charged with possession of equipment for manufacturing intoxicating liquors for other than the lawful purposes named in the statute. (Art. 1, Chap. 78, Acts of the Thirty-Sixth Legislature, Second Called Session.) Appellant introduced no testimony.
There were found upon his premises a two-burner oil stove sitting under the edge of the house; two or three tubs setting in the yard, also a five-gallon keg, each containing what looked like sour mash; and a thirty-gallon barrel with some sour mash in it, amount not stated. He also had two buckets of whiskey, or what looked like whisksy and smelled like whiskey, but the size of the buckets is not stated. The articles, according to the testimony, could have been used in making corn whiskey but not without the addition of other utensils such as coil, pipe, and things of that kind. *Page 108 
If the evidence is sufficient to show that the possession of the equipment, within the meaning of the statute, upon which we express no opinion, the record does not contain evidence which would meet the obligation upon the State to show by evidence, circumstantial or otherwise, that the equipment possessed was for the manufacture of intoxicating liquors for unlawful purposes.
The court erred in failing to give a special charge requested to this effect. Tomas Burciago v. State, 88 Tex. Crim. 576; Williams v. State, recently decided, 227 S.W. Rep., 316.
The dismissal heretofore ordered is set aside and the judgment is now reversed and the cause remanded.
Reversed and remanded.